 

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.23AD

 

THIRTY-SEVENTH AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This THIRTY-SEVENTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document no. 2301656) effective as of January 1, 2010 (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.

CSG SERVICES, Section III.A.II.C., entitled “SmartColor Printing” of Schedule F
of the Agreement shall be amended to include Account Hierarchy statement volumes
with SmartColor Printing and, as a result, Note 23 is hereby amended and
restated as follows:

 

 

“Note 23.  SmartColor Printing fees are in addition to all other fees under
Schedule F, including fees for Statement Processing described in Section
III.A.II. above.  SmartColor Printing will be deployed to all Customer
statements (including English and Spanish, but excluding Customer Letter
volumes).  Customer commits to printing SmartColor Printing on a ******* **
*********** ******** ***** (the “SmartColor Printing Minimum”).  If Customer
notifies CSG of their desire to discontinue SmartColor Printing and, at the time
SmartColor Printing is discontinued, Customer has not met the SmartColor
Printing Minimum, CSG shall invoice Customer for the number of ******** *****
necessary to meet the SmartColor Printing Minimum ********** by the ************
*** provided in Section III.A.II.C above.  The change to 24# paper weight will
not result in a change to fees.”

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

CSG SYSTEMS, INC.

 

By: /s/ Michael K McClaskey

 

By: /s/ Joseph T Ruble

 

Name: Michael K. McClaskey

 

Name: Joseph T. Ruble

 

Title: Senior Vice President and Chief Information Officer

 

Title: EVP, CAO & General Counsel

 

Date: 10/28/13

 

Date: 28 October 2013

 

 